Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers et al. (United States Patent Application Publication US 2006/0242228), hereinafter Eggers, in view of Kim (United States Patent Application Publication US 2004/0163008), hereinafter Kim.

Regarding claim 1, Eggers teaches a system (a network 100 in Fig. 1) comprising a computing device (“server” 130 in Fig. 1) configured to: generate a bootable image; ([0016] “the server…includes a processor 132 and a memory 134 for storing instructions executable by the processor 132…a boot image module 132 also comprises…generating a boot image…the boot image module 142 may reside in the memory.” A boot image, which is generated by a boot image module included in the server, is interpreted as a computing device configured to generate a bootable image.) store the bootable image in a bootable image server; ([0016] “a boot image module 142 comprises a set of instructions executable by the processor…storing predetermined boot images.” The boot image, which is interpreted as the bootable image, is stored in the boot image module residing in the memory, which is interpreted as store the bootable image in a storage device.) configure a plurality of servers (“the client” 110 in Fig. 1, [0014] “A plurality of client devices” A plurality of servers are interpreted as a plurality of client devices.) to boot from a network and to obtain, at boot up, the bootable image stored in the bootable image server; ([0017] “the server 130 transmits to each available client 110 a thin-client image 512 from the boot image module 142…Using the thin-client image 512, each client 110 re-boots.” [0015] “allow the client to boot from a network-supplied boot image, such as the thin-client image” A plurality of clients, which are interpreted as the plurality of servers, boot using a network-supplied boot image, which is interpreted as boot from a network. The bootable image is obtained from the computing device, which is stored in the boot image module or the storage device. Thus, as discussed in the paragraph [0017], the boot image generated and stored in a boot image module included in the server or the computing device is transmitted to each client or clients, which is interpreted as a plurality of servers.) and reboot the plurality of servers, the reboot causing the plurality of servers to obtain the bootable image from the bootable image server; in response to successfully obtaining the bootable image from the bootable image server, execute the bootable image from the bootable image server; ([0017] “Using the thin-client image 512, each client 110 re-boots in a grid mode.” [0020] “the transformation to the grid mode may be initiated by the server.” [0022] “the server 130 initiates a reboot of the client 110A (step 630). The client 110A will have been configured to attempt booting first from its network device (step 614) and then from local devices if the network boot is not successful and times out… If the client 110A is made aware of an available image 512 by the server 130 defined for the DHCP service 136 the client 110A will proceed to boot the image provided by the server 130 (step 620).” Fig. 6A 614 “Client reboots and attempts to boot from the network.” 616 “Client requests an image from the server – does the server respond with image info?” 620 “Client boots into thin-client” As disclosed in the specification [0045], and [0047], and Fig. 5 & 6, the limitation “the reboot causing the plurality of servers to obtain the bootable image from the storage device” is interpreted as rebooting the plurality of servers is performed or initiated to obtain the bootable image from the storage. The server initiates a reboot of the client, which is interpreted as reboot the plurality of servers. The reboot is for the network boot, which is booting from its network device. When the available image from the network device is aware, which is interpreted as in response successfully obtaining the bootable image from the storage device, the client boot the image provided by the server.) 
However, Eggers does not teach in response to a threshold unsuccessful attempts of obtaining the bootable image from the bootable image server obtain the local bootable image from the local storage device and execute the local bootable image from the local storage device, the local bootable image having been received from the bootable image server and stored in the local storage drive prior to the unsuccessful attempts.
Kim teaches wherein in response to a threshold unsuccessful attempts of obtaining the bootable image from the bootable image server obtain the local bootable image from the local storage device and execute the local bootable image from the local storage device, ([0067] “a management client 220 sends a request to load a new disk image, step 410… If no response is received the management client 220 will increase its count of attempted requests for a new disk image, step 425. If the number of attempts reaches a preset limit, step 430, then management client 220 ceases sending additional requests, step 435, and boots from the local disk, step 440.” After the number of attempts with no response, which is interpreted as in response to a threshold unsuccessful attempts of obtaining the bootable image from the bootable image server, a management client boots from the local disk, which is interpreted as obtain the local bootable image from the local storage device and execute the local bootable image from the local storage device.) the local bootable image having been received from the bootable image server and stored in the local storage drive prior to the unsuccessful attempts. ([0049] “By centralizing the functions described the system allows remote maintenance that reduces the total cost of network operation. Further by controlling the disk images on each system rollout and updating of operating systems and applications can be tightly controlled in order to reduce errors and faults.” The server performs maintenance of the bootable images of the client stored in the local disk, such as updating. Thus, Kim suggests that the bootable images of the client stored in the local disk must be downloaded from the server, which also must occur before the unsuccessful attempts.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers by incorporating the teaching of Kim of in response to a threshold unsuccessful attempts of obtaining the bootable image from the bootable image server obtain the local bootable image from the local storage device and execute the local bootable image from the local storage device. They are all directed toward managing images of the computers or users connected to a server. The causes of unsuccessful attempts to obtain the images, especially from a remote server via a network, can be some issues, which cannot be solved in a short period of time. By setting a limit to a number of attempts to obtain images, a long wait time to recover or fix the unsuccessful attempts can be avoided. Furthermore, by using a local disk, the client still access and perform its work. Therefore, it would be advantageous to incorporate the teaching of Kim of in response to a threshold unsuccessful attempts of obtaining the bootable image from the bootable image server obtain the local bootable image from the local storage device and execute the local bootable image from the local storage device to avoid unnecessary long wait time.

Regarding claim 2, Eggers in view of Kim teaches all the limitations of the system of claim 1, as discussed above.
Eggers, as modified above, further teaches wherein the computing device is configured to configure the plurality of servers by transmitting a network boot command message to the plurality of servers comprising a boot setting to boot from the network.  ([0017] “Using the thin-client image 512, each client 110 re-boots in a grid mode.” [0020] “the transformation to the grid mode may be initiated by the server.” [0015] “allow the client to boot from a network-supplied boot image, such as the thin-client image.” As shown in Fig. 6A and Fig. 6B, 630 “server initiates reboot of client” and 614 “client reboots and attempts to boot from the network.” The server initiating reboot of client is interpreted as transmitting a network boot command message to the plurality of servers. Then, the client, which is interpreted as the server, attempts to reboot from the network, which is interpreted as a boot setting to boot from the network.) 

	Regarding claims 9 and 10, the claims 9 and 10 are the method claims of the apparatus claims 1 and 2. The claims 9 and 10 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Eggers in view of Kim teaches all the limitations of the claims 9 and 10.

	Regarding claim 17 and 18, the claims 17 and 18 are a non-transitory computer readable medium having instructions stored to perform operations of claim 9 and 10. The claims 17 and 18 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Eggers in view of Kim teaches all the limitations of the claims 17 and 18.

Claims 3-5, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers in view of Meyer, as applied to claims 2, 10, and 18 and further in view of Cockrell et al. (United States Patent Application Publication US 2014/0282815), hereinafter Cockrell.

Regarding claim 3, Eggers in view of Kim teaches all the limitations of the system of claim 2, as discussed above.
However, Eggers in view of Kim does not teach wherein the network boot command message comprises an internet address of a web server from which to obtain the bootable image.
Cockrell teaches wherein the network boot command comprises an internet address of a web server from which to obtain the bootable image. ([0031] “The web boot module 204 is configured to determine a remote boot address containing a boot image, open a secure connection to the web server 104 to download the boot image, and execute the boot image as a firmware application… The remote boot address is a standard uniform resource locator ("URL") specifying the use of HTTPS and the location of the remote boot image.” [0042] “the mobile computing device 102 receives the remote boot address from a dynamic host configuration protocol ("DHCP") server.” An internet address of a web server is interpreted as a remote boot address of a web server using URL for the use of HTTPS and the location of the remote boot image that contains a boot image. Using the internet address or URL of the web server, the bootable image, which is interpreted as a boot image, is obtained from the web server. Furthermore, the address of a web server to obtain the bootable image is received from the server.) 
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers in view of Kim by incorporating the teaching of Cockrell to use the internet address of a web server to obtain the bootable image. They are all directed toward obtaining the files or resources through network. Cockrell further improves upon Eggers in view of Kim using the internet address of a web server to obtain the bootable image. As recognized by Cockrell, computing devices may boot from a network interface according to the Preboot Execution Environment specification, which requires a specialized boot server to provide remote boot images. ([0002]) Much of the data communicated over the internet using the hypertext transfer protocol (“HTTP”) provides easier remote access to various resources. Also, a web server provides content as a collection of resources, each resource being accessible by a unique address called a uniform resource locator ("URL"). Thus, the data communication with the internet address of the web server allows easier access to the particular resources without the specialized boot server. Therefore, it would be advantageous to incorporate the internet address of a web server to obtain the bootable images for easier access to the bootable images without the specialized boot server.

Regarding claim 4, Eggers in view of Kim and further in view of Cockrell teaches all the limitations of the system of claim 3, as discussed above. Eggers, as modified above, teaches rebooting the plurality of servers. (Fig. 6A and 6B, 630 “Server initiates reboot of client” 614 “Client reboots and attempts to boot from the network”. As discussed above, the reboot of the client is performed by the bootable image obtained from the computing device through the network. Thus the computing device reboots the plurality of servers using the bootable image obtained from the storage device through the network.) 
Cockrell further teaches wherein the plurality of servers to obtain the bootable image from the web server based on the internet address. ([0031] “The web boot module 204 is configured to determine a remote boot address containing a boot image, open a secure connection to the web server 104 to download the boot image, and execute the boot image as a firmware application.” A remote boot address, which is interpreted as the internet address, is used to obtain the boot image from the web server, which is interpreted as obtain the bootable image from the web server.)

Regarding claim 5, Eggers in view of Kim teaches all the limitations of the system of claim 1, as discussed above.
However, Eggers in view of Kim does not teach installing server management software; and generating the bootable image based on the installed operating system and the installed server management software; installing server management software; and generating the bootable image based on the installed operating system and the installed server management software.
Cockrell teaches installing an operating system; ([0038] “the mobile computing device 102 loads and starts the selected boot option (see FIG. 4). After being started, the selected boot option may initialize and load an operating system of the mobile computing device 102.” [0040] “the mobile computing device 102 may execute a boot option 312 for policy-based secure web boot.” Loading an operating system of the mobile computing device is interpreted as installing operating system.) installing server management software; ([0037] “Boot options are typically operating system loaders, although the boot option may include diagnostic, maintenance, or management applications.” Management applications, which is included in the boot option, is interpreted as server management software. As discussed above, the boot option is loaded or installed in the mobile computing device, which is interpreted as installing server management software.) and generating the bootable image based on the installed operating system and the installed server management software. ([0032] “The boot manager module 202 is configured to enumerate firmware drivers, applications, and other modules of the mobile computing device 102, determine an ordering of such firmware modules, and load the firmware modules. The boot manager module 202 may select a boot option from several boot options available on the mobile computing device 102. The boot manager module 202 may select, load, and start the web boot module 204.” As discussed above, the boot option includes operating system and server management software. The boot option, which is interpreted as the bootable image, is generated based on the selection of the operating system and the server management software, which is interpreted as generating the bootable image based on the installed operating system and the installed server management software.) 

	Regarding claims 11-13, the claims 11-13 are the method claims of the apparatus claims 3-5. The claims 11-13 do not further teach of define the limitation over the limitations recited in the rejected claims above. Therefore, Eggers in view of Kim and further in view of Cockrell teaches all the limitations of the claims 11-13.

Regarding claim 19, the claim 19 is a non-transitory computer readable medium having instructions stored to perform operations of claims 11 and 12. The claim 19 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Eggers in view of Kim and further in view of Cockrell teaches all the limitations of the claim 19.

Claims 6-8, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers in view of Kim, as applied to claims 1, 9, and 17 and further in view of Buhler et al. (United States Patent Application Publication US 2014/0317394), hereinafter Buhler.

Regarding claim 6, Eggers in view of Kim teaches all the limitations of the system of claim 1, as discussed above.
However, Eggers in view of Kim does not teach wherein the bootable image is a hypervisor bootable image.
Buhler teaches wherein the bootable image is a hypervisor bootable image. (“(c) hypervisor boot image” in Fig. 4, [0038] “Step (c) corresponds to step 25 of FIG. 3 whereby the encrypted boot image for the hypervisor is received from server 2.”…“the network bootloader decrypts the hypervisor boot image, installs it into a memory disk of the terminal, and then boots it. The RAM disk is thus started and the hypervisor (''hyp") kernel booted on the user terminal” The hypervisor boot image and the encrypted boot image for the hypervisor is interpreted as a hypervisor bootable image. The hypervisor bootable image is received from the server as shown in Fig. 4.) 
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers in view of Kim by incorporating the teaching of Buhler of a hypervisor bootable image. They are all directed toward obtaining the file or resource through network. As recognized by Buhler, remote desktop system requires lots of resources, which increases linearly with the number of users. Also, the user terminal must always be connected to the server. ([0003]-[0004]) By using the hypervisor running on the user terminal, operating system image and the hypervisor can be provisioned securely on booting from the trusted device to an untrusted terminal using the hypervisor bootable image. Then, the user can work on one or more virtual machines at an untrusted terminal. ([0012]) Therefore, it would be advantageous to use the hypervisor bootable image to boot over the network to remove lots of resources for the remote desktop system.

Regarding claim 7, Eggers in view of Kim and further in view of Buhler teaches all the limitations of the system of claim 6, as discussed above. 
Buhler further teaches wherein execution of the hypervisor bootable image causes a hypervisor to obtain at least one virtual machine image, ([0041] “Once the hypervisor is running, one or more user VMs can be further provisioned to the user terminal.” “in step (k) of FIG. 5, the hypervisor obtains a list of virtual machines that the current user is authorized to access at OS server 2. The hypervisor obtains this VM list from the trusted device 5 which in turn receives it from the OS server over the secure TLS channel established in step (e) above.” Once the hypervisor is running after the hypervisor boot image installs the hypervisor, the hypervisor obtains a list of virtual machines, which is interpreted as a hypervisor obtains at least one virtual machine image.) wherein the hypervisor runs the at least one virtual machine image. ([0037] “a user terminal with both a hypervisor and one or more virtual machine images accessible to the user in question. The virtual machine images can then be executed at the user terminal under control of the hypervisor.” The virtual machine images under control of the hypervisor is interpreted as the hypervisor runs the at least one virtual machine image.) 

Regarding claim 8, Eggers in view of Kim and further in view of Buhler teaches all the limitations of the system of claim 7, as discussed above.
Buhler further teaches wherein the hypervisor transmits a message to the computing device indicating that the virtual machine is available. ([0041] “In step (1) the user chooses one or more of these VM images to boot and the selection is passed by the hypervisor to the control logic 8 of trusted device 5.”…” the hypervisor then commences streaming of the encrypted VM image blocks from the OS server over the iSCSI channel, allowing VM execution at the user terminal.” Allowing VM execution at the user terminal is interpreted as the virtual machine is available for the user to execute. The commencement by the hypervisor of streaming of the encrypted VM image blocks is interpreted as the hypervisor transmit a message to the computing device. And the message is interpreted allowing VM execution, which is interpreted as the virtual machine is available.) 

	Regarding claims 14-16, the claims 14-16 are the method claims of the apparatus claims 6-8. The claims 14-16 do not further teach of define the limitation over the limitations recited in the rejected claims above. Therefore, Eggers in view of Kim and further in view of Buhler teaches all the limitations of the claims 14-16.

Regarding claim 20, the claim 20 is a non-transitory computer readable medium having instructions stored to perform operations of claims 14-16. The claim 20 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Eggers in view of Kim and further in view of Buhler teaches all the limitations of the claim 20.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/22/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim. Kim teaches managing images of clients at a server. Kim further teaches in response to the number of attempts to load a new disk image from the server reaching to a preset limit, booting from the local disk.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lennert et al. (United States Patent Application Publication US 2005/0278583) teaches restoration of network element through employment of bootable image to automatically detect a failure of a network element and retrieve a bootable image of the network element in order to restore the network element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                                                                                                                                                                                                        

/JI H BAE/Primary Examiner, Art Unit 2187